     Case 1:19-cr-00789-PGG          Document 160                Filed 12/26/19   Page 1 of 4




                                RICHARD               B.     LIND
                                       ATTORNEY AT LAW

                                    575 LEXINGTON AVENUE

                                               4TH FLOOR

                                     NEW YORK, N.Y. 10022


                                    TELEPHONE (2l2) 888-7725

                                     E-MAIL;   r!ind@lindlawyar.com
                                 WEBSITE;   www.richardlindlawyor.com




                                                               December 26, 2019
                                                                          MEMOs
                                                                                 ENDORSED
Via ECF
Hon. Paul G. Gardephe                                                       The Application is granted.
United States District Judge                                                so
U.S. Courthouse
40 Foley Square
                                                                           Pau                            .·
New York, NY 10007
                                                                           •-
                                                                                 2%/Q
                                                                              - r -- .
               Re:     United States v. Shakeema Foster
                       19 Cr. 789 (PGG)

Dear Judge Gardephe:

        In November 2019, I was appointed as the CJA attorney for defendant Shakeerna
Foster in the above-captioned matter. I write requesting permission to expend CJA funds
to hire an associate, Joshua J. Horowitz, Esq., to assist me in preparing and organizing
materials in this case, as well as assisting me before and during any trial in this case.

        As the Court undoubtedly already knows, Mr. Horowitz has an outstanding
resume, particularly with coordinating discovery. As the Court should realize, he has a
vast experience in federal criminal trials. In addition, he has been approved by a variety
of District Judges to assist attorneys in numerous criminal trials in this District as well as
outside this District. Indeed, this Court has already approved Mr. Horowitz to assist me
in two matters before this Court, namely United States v. Hiram Collazo, 17 Cr. 251
(PGG) and United States v. David Cherry, 17 Cr. 281 (PGG). In both matters, Mr.
Horowitz has performed in an exemplary fashion.

        I respectfully request this Court to assign and approve Mr. Horowitz to work on
this case as my associate at $90 per hour. Using Mr. Horowitz to do this work and assist
me in advance of trial will be more cost-effective since Mr. Horowitz will bill at an
hourly rate of $90, whereas I will be billing at an hourly rate of $148.

       Thank you for the Court's consideration of this application.
               Case 1:19-cr-00789-PGG   Document 160    Filed 12/26/19   Page 2 of 4

RICHARD   B.   LIND                                                                    2


                                                       Respectfully submitted,


                                               «le\ 7 'Richard B. Lind
      Enclosure                                                           J
